PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/667,136
Filing Date: 29 Oct 2019
Appellant(s): Bohannon et al.



__________________
Brian L. Arment
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 12/13/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-19 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because 
Regarding claims 11-19, these claims recite a “computer readable storage media” having program instructions performing various functions.  In the specification of the present application, the computer readable storage media is expressly defined as including transmission media (Specification, [0016] “computer readable storage media, such as a hard disk drive, flash storage, or other type of data storage media”).  Thus, the broadest, reasonable interpretation of “computer readable storage media” encompasses nonstatutory subject matter that is unpatentable under 35 U.S.C §101. Accordingly, claims 11-19 fail to recite statutory subject matter under 35 U.S.C §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11-18, 20 are rejected under 35 U.S.C. 103 as being anticipated by Winston, US 10621390 in view of Marukawa, US 2005/0257140 and Li et al., US 20120143595.
Regarding independent claim 1, Winston teaches a method for summarizing of an original work, the method comprising:
in a summary service system (Winston, fig.1A; system for generating and output a summary);

processing a first original work using a text entailment algorithm, wherein the text entailment algorithm outputs an entailment tree structure comprising an organization of passages obtained from within the first original work to indicate hypothesis and text correspondences between the passages, wherein the organization comprises one of the passages as a root level hypothesis from which one or more other ones of the passages branch at a next tree level as text passages corresponding to the root hypothesis, and wherein one or more subsequent tree levels after the next tree level include additional text passages that branch from text passages in previous tree levels with the text passages in the previous tree levels representing corresponding hypothesis passages (Winston, figures 1A, 21; col.6, line 20- col.7, lines 49; col.8, lines 28-40; processing a document using relationship between sentences to output text of the document into directed graph/tree (fig.3J, 3K) having a root level (top level), a next level to the top level, and subsequence levels after the next level, wherein each of the top level, next level and subsequence can includes hypothesis or text based on content of the document); 
selecting a subset of the passages from the entailment tree structure based on summary parameters including a type for a summary, wherein the subset includes passages selected from levels of the entailment tree structure from the root level hypothesis to a level of the entailment tree corresponding to the type for the summary, wherein levels of the entailment tree structure that are farther from the root level hypothesis represent greater detail than levels of the entailment tree structure that are closer to the root level hypothesis (Winston, fig.1, box 108; 380; col.41, lines 40-53; selecting types for summary; Winston, fig.28; col.43, line 10 – col.44, line 20; creating a summary by combining connection text; Winston, figures 3C-3E; col.22, lines 13-18; directed 
combining the subset into the summary of the first original work,; and presenting the summary to a user via a user interface (Winston, fig.28; col.43, line 10 – col.44, line 20; creating a summary by combining connection text; fig.1, box 110; output the summary).
However, Winston does not teach retrieving, over a network communication link, a first original work; selecting a subset of the passages based on summary parameters including a length limit for a summary; and inserting the subset into text of the summary in an order in which the subset appeared in the first original work.
Marukawa teaches retrieving, over a network communication link, a first original work; and inserting the subset into text of the summary in an order in which the subset appeared in the first original work (Marukawa, fig.1; [0005], [0239], [0437]-[0440]; [0526]-[0536], browsing a document from a network and in response to a user request, generating a summary for the document based on length parameter).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Marukawa’s teaching into Winston’s teaching to include retrieving, over a network communication link, a first original work; and inserting the subset into text of the summary in an order in which the subset appeared in the first original work, since the combination would have facilitated the generating of summary of documents on a network as well as displaying the summary based on length size in the document as Marukawa disclosed.
Li teaches selecting a subset of the passages based on summary parameters including a length limit for a summary, wherein the subset includes passages selected from levels of the tree structure from the root level to a level of the tree corresponding to the length limit for 
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Li’s teaching into Marukawa and Winston’s teaching to include selecting a subset of the passages based on summary parameters including a length limit for a summary, wherein the subset includes passages selected from levels of the tree structure from the root level to a level of the tree corresponding to the length limit for the summary, since the combination would have facilitated the generating summary by removing nodes from levels of the tree based on length size.
Regarding claim 2, which is dependent on claim 1, Winston teaches further comprising: receiving the summary parameters (Winston, fig.1, box 108; 380; col.41, lines 40-53; selecting types for summary; Marukawa, [0536]; length/number of characters; Li, [0015]-[0019], [0038]; length parameter).  The same rationale is incorporated herein.
Regarding claim 3, which is dependent on claim 2, Marukawa teaches receiving a request for the summary for the user, wherein the summary is presented in response to the request (Marukawa, [0532]; displaying summary corresponding to user request).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Marukawa’s teaching into Winston’s teaching to include receiving a request for the summary from the user, wherein the summary is presented in response to the request, since the combination would have facilitated the user to generate a summary by selecting a summarize button displayed on the user interface.
Regarding claim 4, which is dependent on claim 1, Li teaches further comprising: receiving second summary parameters including a different length limit for a second summary (Li, [0015]-[0019], [0038]; creating different summaries based on different length thresholds).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Li’s teaching into Marukawa and Winston’s teaching to include receiving second summary parameters including a different length limit for a second summary, since the combination would have facilitated the generating different summaries for the user based on different length sizes.
Regarding claim 5, which is dependent on claim 4, Li teaches selecting a second subset of the passages based on the second summary parameters, wherein the second subset includes passages selected from levels of the tree structure from the root level to a level of the tree corresponding to the different length limit for the summary (Li, [0015]-[0019], [0038]; tree representing text sentences for creating different summaries based on different length thresholds).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Li’s teaching into Marukawa and Winston’s teaching to include selecting a second subset of the passages based on the second summary parameters, wherein the second subset includes passages selected from levels of the tree structure from the root level to a level of the tree corresponding to the different length limit for the summary, since the combination would have facilitated the generating different summaries for the user by removing nodes from levels of the tree based on different length sizes.
Marukawa teaches combining the second subset into the second summary of the first original work, wherein combining the second subset includes inserting the second subset into 
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Marukawa’s teaching into Li and Winston’s teaching to include combining the second subset into the second summary of the first original work, wherein combining the second subset includes inserting the second subset into text of the second summary in an order in which the second subset appeared in the first original work; and presenting the second summary to the user via the user interface, since the combination would have facilitated the generating different summaries for displaying based on different length sizes as Marukawa disclosed.
Regarding claim 6, which is dependent on claim 5, Marukawa teaches receiving a second request for the summary from the user, wherein the second summary is presented in response to the request (Marukawa, [0532]; displaying summary corresponding to user request).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Marukawa’s teaching into Winston’s teaching to include receiving a second request for the summary from the user, wherein the second summary is presented in response to the request, since the combination would have facilitated the user to generate a summary by selecting a summarize button displayed on the user interface.
Regarding claim 7, which is dependent on claim 1, Winston teaches wherein combining the passages into the summary further comprises: adding one or more transition word within the subset (Winston, col.45, line 63 – col.46, line 6).
Regarding claim 8, which is dependent on claim 1, Winston teaches wherein combining the passages into the summary further comprises: adding punctuation within the subset (Winston, col.45, line 63 – col.46, line 6).
Claims 11-18 are for one or more computer readable storage media having program instructions stored thereon for improved summarization of an original work, the program instructions, when read and executed by the processing system (Winston, 468, 470), direct the processing system to performing the method of claims 1-8 respectively and are rejected under the same rationale.
Regarding independent claim 20, this claim is for an  apparatus for improved summarization of an original work, the apparatus comprising: one or more computer readable storage media (Winston, 468); a processing system operatively coupled with the one or more computer readable storage media (Winston, 470); and program instructions stored on the one or more computer readable storage media that, when read and executed by the processing system, direct the processing system to perform the method of claim 1 and is rejected under the same rationale.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Winston, Marukawa and Li as applied to claim 1 above, and further in view of Basu et al., US 2008/0300872.
Regarding claim 9, which is dependent on claim 1, Basu teaches further comprising: before processing the first original work, converting the first original work from an audio format to a text format (Basu, [0032]).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Basu’s teaching into Li, Marukawa and Winston’s teaching to .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Winston, Marukawa, Li and Basu as applied to claim 9 above, in view of Biettron et al., US 2005/0091058.
Regarding claim 10, which is dependent on claim 9, Biettron teaches further comprising: converting the summary from the text format to the audio format before presenting the summary (Biettron, [0077]; text summary to be voice synthesized).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Biettron’s teaching into Li, Marukawa and Winston’s teaching to convert the summary from the text format to the audio format before presenting the summary, since the combination would have facilitated the presentation of the summary for users in different formats.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Winston, Marukawa and Li as applied to claim 11 above, US 10621390, and further in view of Basu et al., US 2008/0300872 and Biettron et al., US 2005/0091058.
Claim 19 is for one or more computer readable storage media having program instructions stored thereon for improved summarization of an original work, the program instructions, when read and executed by the processing system (Winston, 468, 470), direct the processing system to performing the method of claims 9 and 10 and is rejected under the same rationale.



 (2) Response to Argument
A. Rejection of Claims 11-19 Under 35 U.S.C § 101
	On page 5 of the appeal brief, appellants argue that “The rejection of claim 11 asserts that the specification, paragraph 0016, recites "computer readable storage media, such as a hard disk drive, flash storage, or other type of data storage media,” which it considers including non-statutory subject matter. However, the cited portion in the above assertion is describing storage media of original work repository 102, not a summary service system, as recited in claim 11. Therefore, the final Office action improperly justifies its rejection of claim 11 by citing disclosures unrelated to the limitations of claim 11.
	Also, the final Office action does not provide any explanation as to how the broadest
reasonable interpretation of “other type of data storage media” would include non-statutory
subject matter. Rather, prior to quoting the above-mentioned passage of the present application,
the final Office action asserts that “the computer readable storage media is expressly defined as
including transmission media.” With that assertion, the final Office action improperly implies a
conclusion that transmission media is the same as storage media without clearly explaining how
that conclusion is reached.
	Nevertheless, the above assertion is presumably relying on MPEP § 2106, which provides that propagated signals, such as carrier waves, are non-statutory. Figure 6 of the present
application illustrates a system implementing the claimed summary service (i.e., a summary
service system) and the description of Figure 6 recites that “in no case is the storage media a
propagated signal” (see ⁋ 0040). Since the specification explicitly forbids the storage media
from being a non-statutory propagated signal, the storage media of claim 11 is statutory in
accordance with MPEP § 2106”
Examiner respectfully disagrees.  Claim 11 is for “computer readable storage media” having program instructions performing various functions.  However, only paragraph [0016] of present application’s specification describes “computer readable storage media” (Specification, [0016]: “computer readable storage media, such as a hard disk drive, flash storage, or other type of data storage media”). Therefore, the broadest, reasonable interpretation of “other type of data storage media” can include any type of data storage media which include carrier wave signal. 
Examiner noted that paragraph [0040] of the present application specification describes “storage media may be a non-transitory storage media. In some instances, at least a portion of the storage media may be transitory. It should by understood that in no case is the storage media a propagated signal”. However, “storage media” in paragraph [0040] is not “computer readable storage media” in claim 11 nor “data storage media” in paragraph [0016].
Thus, “computer readable storage media” encompasses non-statutory subject matter that is unpatentable under 35 U.S.C §101.

B. Rejection of Claims 11-8, 11-18, 20 Under 35 U.S.C § 103
“Claims 1, 11, and 20”
	On page 6, second paragraph of the appeal brief, appellants mainly argue that “None of the three references used for the present rejection of claim 1 even mention the concept of text entailment, much less describe a text entailment algorithm, as required by claim 1. It is, therefore, not apparent from the references themselves that a text entailment algorithm is ever used therein. The final Office action, likewise, fails to provide any clear explanation about what in the references it considers a text entailment algorithm, as required by 37 C.F.R. § 1.104.
At best, the final Office action asserts that Winston discloses “processing a document using

3K)”. There is no mention of what type of algorithm is used for such processing, nor is there any
mention of how the relationships between sentences are analogous to the hypothesis-text
relationships of text entailment. Therefore, the final Office action fails to properly explain its
rejection of the text entailment algorithm required by claim 1.
Examiner respectfully disagrees. Winston teaches processing a text document by analyzing the text document into sentences and using many rules/concepts (Winston, figures 4A-4G, 5A-5D) to generate a directed graph/tree comprising a root level hypothesis (Winston, figures 4E, 3K, 3J, boxes 368, 370 with “Paul is greedy” and/or “Mary is ambitious” hypothesis based on presumptive rules) having causal relationships to next graph level of sentences at below the root level. Winston also teaches subsequent graph levels after the next graph level include additional sentences that branch from sentences in previous graph levels with the sentences in the previous graph levels representing corresponding hypothesis text (Winston, figures 4B, 3J, 3K, items 361, 362, 363 teaches if Mary is rich and trusts Paul, and Paul is a thief (representing hypothesis), then “Paul swindles Mary”; and/or figures 4A, 3J, 3K, items teaches if “Paul swindles Marry” (representing hypothesis), then “Paul harms Mary”; if Paul harms Mary (representing hypothesis), then “Paul angers Mary”; and/or figures 4A, 3J, 3K teaches if “Mary kills Paul” (representing hypothesis), then “Paul become dead”). Although, Winston does not explicitly mention “text entailment algorithm”, however, processing a text document using rules/concepts to output a graph/tree structure having features of claim 1 as explained above is equivalent to using “text entailment algorithm” to process the text document as claimed.


On page 6, third paragraph of the appeal brief, appellants mainly argue that “Similarly, the above-quoted assertion of the final Office action improperly equates the directed graph of Winston to a tree structure required by claim 1. It is not necessarily true that a directed graph is a tree, and it is not apparent from Winston that its directed graph is a tree. Therefore, absent further explanation in accordance with 37 C.F.R. § 1.104, the final Office action fails properly state its position that Winston discloses the entailment tree structure required by claim 1.
Examiner respectfully disagrees. Winston teaches directed graph having nodes containing sentences connected by edges/branches in different levels from top/root to bottom of the graph (Winston, figures 3J, 3K).  Therefore, Winston’s graph considered as a tree structure.

	On page 7, first paragraph of the appeal brief, appellants mainly argue that “Even if the directed graph has the levels mentioned in the assertion, there is no teaching that nodes branching from each level have the hypothesis-text organization required by claim 1. In fact, the final Office action’s above-quoted assertion does not even indicate that Winston actually discloses the hypothesis-text organization. Rather, the assertion merely states that a subsequence can have hypothesis or text. The mere fact that different levels could have hypothesis or text does not teach or suggest those levels actually having a hypothesis-text relationship, nor that the organization came about intentionally as the result of using a text entailment algorithm, as required by claim 1.”
	Examiner respectfully disagrees. As explained in the previous response to argument above, Winston teaches applying rules in figures 4A-4D to generate the graph in figures 3J and 3K comprising “Paul is a thief” is a text node having “Paul is greedy” hypothesis; then “Paul is a 

	On page 7, third and fourth paragraphs and page 8, first and third paragraphs of the appeal brief, appellants mainly argue that “When using Winston to reject the above limitations, the final Office action replaces “length limit” with “type” in an acknowledgement that a length limit is not taught by Winston. However, the final Office action still fails to properly explain how Winston discloses the remaining limitations.
	To reject the above limitations, the final Office action cites various passages of Winston along with very brief characterizations of each. Specifically, the final Office action asserts that one passage teaches “selecting types for summary,” another teaches “creating a summary by combining connection text,” and another teaches “summary with explanation vs summary with explanations and presumption.” Presumably, although not properly explained in accordance with 37 C.F.R. § 1.104, the final Office action intends to equate “selecting types for summary” to the passages of claim 1 that are selected from levels of the entailment tree structure from the root level hypothesis to a level of the entailment tree corresponding to the type (i.e., length limit) for the summary. However, nothing in that assertion, nor in Winston, refers to a type for the summary having any correspondence to the tree level from which passages are selected. In fact, Winston merely discloses that a user may wish to include any combination of five types of implicit causation in the output summary (see Winston, col. 41, Il. 40-53). There is nothing in those teachings that indicates a type of implicit causation would correspond to a level  how including one type of causation over another would have any impact on the length of a summary. Moreover, as already discussed above, the types in Winston have no correspondence to levels of a tree structure. There is no teaching or suggestion in Li that its length threshold would have any correspondence to levels in a tree structure. Therefore, the final Office action’s use of Li fails to overcome Winston’s above-discussed deficiencies”
Examiner respectfully disagrees. Winston teaches generating a summary from a graph based on summary parameters including a type for a summary, wherein each of the generated summaries comprises different subset of sentences selected from different levels of the graph from the root level hypothesis to a level of the tree corresponding to the summary type (Winston’s figures 28A- 28B, 29A-29C; generating different summaries based on different types of summary, such as “connection-base summary” (see fig.28A, col.43, line 14 and lines 62-67), “connection-base summary without means” (see fig.28B, col.44, lines 29-37), “murder-concept based summary” (see fig.29A, col.44, lines 1-19)). Therefore, Winston teaches “selecting a subset of the passages based on summary parameters including a type for a summary, wherein the subset includes passages selected from levels of the tree structure from the root level to a level of the tree corresponding to the type for the summary”.
However, Winston does not teach the summary parameters include a length limit.
Li teaches generating a tree representing sentences (Li abstract); generating a summary based on summary parameters including a length threshold (Li, abstract, fig.2; [0033], [0035]- [0037]; based on sentences in a tree structure, generating a space-limited summary comprising 
Since, both Winston and Li teaches generating a text summary from a tree structure based on summary parameters, such as types and/or length thresholds for the summary, wherein the tree structure having corresponding text levels, therefore, Winston and Li’s teaching is perfectly matched to the claimed language of “selecting a subset of the passages based on summary parameters including a length limit for a summary, wherein the subset includes passages selected from levels of the tree structure from the root level to a level of the tree corresponding to the length limit for the summary”.
	Besides Li’s teaching, Marukawa also teaches generating a summary for the document based on length parameter (Marukawa, figures 3, 17-18; [0532]-[0537]; “the summary is generated such that the resultant summary has a size (document length) corresponding to the size of the summary display area 304 at the time when the summarization command is issued”, wherein a parameter ws represents maximum allowable number of characters can be displayed in the size of the summary displayed area 304 (Warukawa, [0540]).  
	Therefore, combination of Winston and Marukawa also teach summary parameters including a length limit for a summary.

	On page 8, second paragraph of the appeal brief, appellants mainly argue that “Also, nothing in the above characterizations even addresses nodes further from a root having 
	Examiner respectfully disagrees. It is noted that the claimed language “levels of the entailment tree structure that are farther from the root level hypothesis represent greater detail than levels of the entailment tree structure that are closer to the root level hypothesis” does not mention “nodes”. 
	Because the claim language mention “levels”, but does specify how many levels farther from the root level hypothesis and how many levels closer to the root level hypothesis. Therefore, if number of levels farther from the root level hypothesis are much more than number of levels closer to the root level hypothesis, resulting levels farther from the root level hypothesis are always having greater detail (in quantity) than the levels closer to the root level hypothesis. 
	Besides, Winston’s figure 3J teaches three levels further in the graph contain “Paul swindles Mary”, “Paul harms Mary”, “Paul angers Mary” having greater details about Paul than nodes in three levels closer to the root level hypothesis, such as “Peter is a person”, “Paul is a person” and “Mary is a person” or two levels closer to the root level hypothesis, such as “Mary loves Peter” and “Mary marries Peter”. Since the claimed language does specify what detail is greater detail, therefore, Winston teaches levels farther from a root level hypothesis represent greater detail about Paul than levels closer from the root level hypothesis.
	
“Claims 3 and 13”
On page 9, first paragraph of the appeal brief, appellants mainly argue that “The final Office action asserts that Marukawa, at paragraph 0532, discloses “displaying summary corresponding to user request.” However, paragraph 0532 teaches no such thing. Instead, Marukawa discloses “as described earlier with reference to FIG. 1, document data (tag file) including tags is generated by the authoring apparatus 2. In order to realize voice synthesis, the authoring apparatus 2 describes tags for controlling voice synthesis operation in the document data” (see Marukawa, ⁋ 0532). Therefore, the final Office action’s characterization of Marukawa is incorrect and is improperly used in the rejection of claim 3.”
	Examiner respectfully disagrees.  Appellants indicates paragraph [0532] of Marukawa discloses “as described earlier with reference to FIG. 1, document data (tag file) including tags is generated by the authoring apparatus 2. In order to realize voice synthesis, the authoring apparatus 2 describes tags for controlling voice synthesis operation in the document data”. However, such disclose belongs to paragraph [0580] of Marukawa.
	Paragraph [0532] of Marukawa discloses “[0532] If the summarize button 306a in the browser window 301 is clicked, a summary of the document displayed in the document displaying area 303 is generated and displayed in the summary displaying area 304 as shown in FIG. 18.” Therefore, the combination of Winston and Marukawa teaches receiving a request for the summary from the user, wherein the summary is presented in response to the request of claims 3 and 13. 
	
“Claims 6 and 16”
	On page 9 of the appeal brief, appellants provide arguments with respect to claim 6 and 16 similar to arguments of claims 3 and 13, therefore, the combination of Winston and 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THU V HUYNH/Primary Examiner, Art Unit 2177                                                                                                                                                                                                        

Conferees:
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.